[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] DECISION AND JUDGMENT ENTRY
 {¶ 1} This matter is before the court sua sponte. It has come to the court's attention that the judgment entry in this case dated October 17, 2003 contains an error. Accordingly, the court hereby issues this notice of errata and orders that the October 17, 2003 judgment entry is corrected by substituting the following for the last sentence of the decision:
 {¶ 2} "Accordingly, the appeals of Susan L. Rash and Richard S. Rash are dismissed at their respective costs." It is so ordered.